FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CHUNXIANG LU,                                     No. 07-74178

               Petitioner,                        Agency No. A095-876-866

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Chunxiang Lu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

(“IJ”) decision denying her application for asylum and withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007), and we deny the petition.

      Substantial evidence supports the IJ’s adverse credibility determination

based on Lu’s internally inconsistent testimony as to the motivation for Lu’s three

trips to the United States during the year of her claimed arrest in China. See id. at

741-42 (inconsistency goes to the heart of the claim if it concerns events central to

petitioner’s version of why she was persecuted). Substantial evidence further

supports the IJ’s adverse credibility finding based on Lu’s evasive answers to

questions regarding the purpose of her previous trips to this country. See Wang v.

INS, 352 F.3d 1250, 1256-57 (9th Cir. 2003) (“An asylum seeker’s ‘obvious

evasiveness’ may be enough to uphold an adverse credibility finding.”). Absent

credible testimony, Lu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                     07-74178